DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 162 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 162 is drawn to a method of assaying a sample. Claim 162 and the elected invention of Group I elected in reply filed 4 June 2021 lack unity of invention because even though the groups require the technical feature of the device of claim 1, this feature is not a technical feature as it does not make a contribution over the prior art in view of Watanabe et al. (US 2006/0246508, Pub Date: 11/02/2006, hereinafter “Watanabe”) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). See 35 U.S.C. 103 rejection regarding claim 1 for the detailed analysis.
Newly submitted claims 163-172 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 163-172 are drawn to a method, including the device of claim 161. Claims 162-172 and the elected invention of Group I elected in reply filed 4 June 2021 lack unity of invention because even though the groups require the technical feature of the device of claim 161, this feature is not a technical feature as it does not make a contribution over the prior art in view of Watanabe et al. (US 2006/0246508, Pub Date: 11/02/2006, hereinafter “Watanabe”) in view of Ermantraut et al. (US 2012/0321518, .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 162-172 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-172 are pending. Claims 2, 5-6, 20, 22, 28-159 and 162-172 have been withdrawn as drawn to non-elected inventions. Claims 1, 3-4, 7-19, 21, 23-27 and 160-161 have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection agent for detecting the analyte” in claims 18. 
The limitation of claims 18 meets the three-prong test as follows:
The generic placeholder is “detection agent”.
The functional language that modifies the placeholder is “for detecting the analyte”.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. No structural limitations are provided in the claim for performing the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-19, 21, 23-27 and 160-161 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "release the washing solution" in component (ii) of the washing configuration.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites “a wash solution”, but no antecedent support is found 
Claims 3-4, 7-19, 21, 23-27 and 160-161 are rejected as being dependent on claim 1 and failing to remedy the antecedent issue.
Claims 160-161 recite the limitation "the flexible plate" in lines 2-4 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7-13, 18-19, 21, 23-27 and 160-161 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508, Pub Date: 11/02/2006, hereinafter “Watanabe”) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”).
Regarding claim 1, Watanabe teaches throughout the publication a device for assaying a sample (abstract), comprising: a first plate (cell culture plate, 2, Fig. 7B, par. 72), a second plate (transfer sheet, 1, Fig. 7B, par. 92), spacers (protruding portion, 23, Fig. 7B, par. 92), and a capture agent (biologically active substance 22 or 12, par. 92, 95, 103) wherein: 

ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected to contains an analyte (culture liquid is in contact with both the inner surface of the first plate and the inner surface of the second plate, Fig. 7A and 7B; par. 22), 
iii. the spacers are fixed on respective surfaces of one or both of the plates (spacers, 23, fixed to second plate, 1, Fig. 7B), the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92), 
iv. a capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures analyte (biologically active substance 22 immobilized on the cell culture plate 2, par. 103; biologically active substance 22 is immobilized on the base 20, par. 92; biologically active substance can be a substance that captures an analyte, e.g., par. 37), 
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (sheet 1 is removed and a cell suspension sample is added to the plate which indicates the sheet and the plate are in an open configuration and entirely separated apart, par. 39), and 

Watanabe fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of Watanabe, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44).
Although Watanabe in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. Watanabe in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.

Regarding claim 7, although Watanabe does not specifically teach the device wherein the spacers have a filling factor of at least 1%, the filling factor being the ratio of the spacer area in the sample contact surface to the total area of the sample contact surface, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 7 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microtiter assay art.
Regarding claim 8, although Watanabe does not specifically teach the device wherein the Young's modulus of the spacers times the filling factor of the spacers is equal or larger than 10 MPa, the filling factor being the ratio of the spacer area in the sample contact surface to the total area of the sample contact surface, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to 
Regarding claims 9-10, Watanabe teaches the inter-spacer distance is substantially periodic (protrusions are equally spaced as illustrated in Fig. 7B and align with a 96-well microplate as illustrated in Fig. 3 which is periodic and therefore is considered substantially periodic, par. 29 and 92) and a sample of blood (par. 152). Watanabe does not teach an inter- spacer distance. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known 
Regarding claim 11, Watanabe fails to specifically teach that the spacers have a density of at least 100/mm-2. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 11 are for any particular purpose or solve any stated problem, and the prior art teaches that the spacer dimensions may be varied depending on the microwell size which may be varied based on the desired sample size. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microwell art.

Regarding claim 13, Watanabe teaches the device wherein the spacers are pillars with a cross-sectional shape of a square (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92).
Regarding claim 18, the instant specification recites a detection agent for detecting an analyte configured to specifically associate with at least one analyte (p. 20, lines 10-11) and can include a label (p. 12, lines 1-9). Wantanabe teaches the device further comprising a detection agent for detecting the analyte (e.g., see par. 66-70).
Regarding claim 19, Watanabe teaches the device wherein the materials of the plate and the spacers are polystyrene (par. 100 or par. 155).
Regarding claim 21, Watanabe in view of Ermantraut teach the device wherein the first and second plates are connected by a hinge and are configured to be changed from the open configuration to the closed configuration by folding the plates along the hinge (Watanabe, Fig. A).
Regarding claims 23-24, Watanabe in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (par. 149-150).

Regarding claim 27, Watanabe in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention.
Regarding claims 160-161, Wantanabe fails to specifically teach the fourth power of the inter-spacer distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus (E) of the flexible plate, ISD4/(hE), is equal to or less than 106 um3/GPa and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range of 60 to 750 GPa-um or 60 to 550 GPa-um. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a . 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508, Pub Date: 11/02/2006, hereinafter “Wantanabe”) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”), as applied to claim 1 above (hereinafter “Modified Watanabe”), and further in view of Chiou et al. (US 2015/0005203, Pub Date: 01/01/2015, hereinafter “Chiou”).
Regarding claims 14-17, Modified Watanabe teaches the device as described above wherein in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (after start of the culture, biologically active substance on the transfer sheet, 1, is introduced to the well which compresses the part of the sample under the protrusion as illustrated in Fig. 7B, par. 92). Furthermore, Watanabe teaches a sample of blood (par. 152). However, 
Chiou teaches affinity binding assays performed in a microtiter plate (seen as claimed microplate) having a depth of 200 um (par. 36 and 39), in order to provide an assay array plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the microwell plate in the method of Watanabe et al., a microwell plate having a depth of 200 um as taught by Chiou et al. because Watanabe is generic with respect to the microwell plate dimensions that can be incorporated into the cell culture plate and one would be motivated to use the appropriate dimensions for performing an assay. Although Watanabe in view of Chiou et al. do not indicate the thickness of a compressed sample layer, one having ordinary skill in the art would recognize that when the protrusion of the transfer plate of Watanabe is inserted into a well having a depth of 200 um as taught by Chiou, the depth would necessarily be less than 200 um.
While the references do not specifically teach average thickness of the layer in the range of 1 micrometer to 10 micrometer, or 10 micrometer to 30 micrometer, or 2 micrometer to 3.8 micrometer, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Watanabe and Chiou are similarly drawn to assays performed in a microwell plates.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 12, 18, 21 and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, 16-17 and 27-28 of copending Application No. 17/300,945 (‘945) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). 
‘945 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent, (claim 11) wherein:

ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1), 
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 1), 
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claims 1, 11), 
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and 
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
‘945 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after 
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘945, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘945, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44).
Although ‘945 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a 
Claims 27-28 of ‘945 teach claims 3-4. 
Claim 16 of ‘945 teaches claim 12.
Claims 7 and 12 of ‘945 teaches claim 18.
Claim 17 of ‘945 teaches claim 21. 
Regarding claims 23-24, ‘945 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (par. 149-150).
Regarding claims 25-26, ‘945 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (par. 5).
Regarding claim 27, ‘945 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7-9, 11, 13-16, 19 and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 8, 14-20, 23-26, 28-30 of copending Application No. 17/295,818 (‘818) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). 
‘818 teaches a device for assaying a sample, comprising: a first plate (claims 3-6), a second plate (claims 3-6), spacers (claim 16), and a capture agent (claims 3-6), wherein:
i. the plates are movable relative to each other into different configurations (claim 3-6), 
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 3-6), 
iii. the spacers are fixed on respective surfaces of one or both of the plates (claim 16), the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claims 23-24), 

wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claims 3-6), and 
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claims 3-6).
‘818 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘818, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44).
Although ‘818 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘818 in view of Ermantraut teach the same 
Claims 28-29 of ‘818 teach claims 7-8. 
Regarding claim 9, ‘818 teaches the inter-spacer distance is in the range of 1 micrometer to 200 micrometer (claim 25) and the inter-spacer distance is substantially periodic (claim 26).
Claim 30 of ‘818 teaches claim 11.
Claims 18-20 of ‘818 teach claim 13.
Claims 14-15 of ‘818 teach claims 14-16.
Claims 8 and 17 of ‘818 teach claim 19. 
Regarding claims 23-24, ‘818 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (par. 149-150).
Regarding claims 25-26, ‘818 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (par. 5).
Regarding claim 27, ‘818 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-4, 9, 18, 21, 23-27 and 160 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 33, 46-47, 50-51, 53 and 57 of copending Application No. 16/758,938 (‘938) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). 
‘938 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent (claim 33), wherein:
i. the plates are movable relative to each other into different configurations (claim 1), 
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1), 
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 1), 
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 33), 
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not 
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 1).
‘938 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘938, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable incorporate additional fluids that can be manipulated by external forces to assist in conducting the assays of the device (Ermantraut, par. 40-44).
Although ‘938 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘938 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 8 and 58 of ‘938 teach claims 3-4. 

Claim 57 of ‘938 teaches claim 12.
Claim 21 of ‘938 teaches claim 18.
Claim 47 of ‘938 teaches claim 21.
Claim 53 of ‘938 teaches claim 160. 
Regarding claims 23-24, ‘938 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (par. 149-150).
Regarding claims 25-26, ‘938 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (par. 5).
Regarding claim 27, ‘938 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7-9, 12-16, 19, 21 and 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13-14, 16, 18-19, 26, 37, and 45-47 of copending Application No. 16/653,936 (‘936) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). 
‘936 teaches a device for assaying a sample, comprising: a first plate (claim 1), a second plate (claim 1), spacers (claim 1), and a capture agent (claim 46), wherein:
i. the plates are movable relative to each other into different configurations (claim 1), 
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 1), 
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claims 1, 16), 
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 46), 
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 1), and 
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer 
‘936 fails to specifically teach that the device includes a sponge made of a flexible porous material capable of absorbing or releasing a liquid, wherein the spacers reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers, and wherein a washing configuration is configured when the second plate is separated from the first plate after the closed configuration, and in the washing configuration: (i) the sponge containing a wash solution is placed on the sample contact area of the first plate and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution.
Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘936, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘936, a porous matrix 
Although ‘936 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘936 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 18-19 of ‘936 teach claims 7-8.
Regarding claim 9, ‘936 teaches the inter-spacer distance is in the range of 1 micrometer to 200 micrometer (claim 16) and the inter-spacer distance is substantially periodic (claim 37).
Claim 11 of ‘936 teaches claim 12.
Claim 26 of ‘936 teaches claim 13.

Claim 47 of ‘936 teaches claim 19.
Claim 45 of ‘936 teaches claim 21.
Regarding claims 23-24, ‘936 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate (par. 43-46 and par. and said porous substrate contains pores of a diameter in the range of 100 micrometers to 500 micrometers (par. 149-150).
Regarding claims 25-26, ‘936 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (par. 5).
Regarding claim 27, ‘936 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7-8, 13 and 160 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 236, 239, 275, 281,  of copending Application No. 16/484,678 (‘678) in view of Ermantraut et al. (US 2012/0321518, Pub Date: 12/20/2012, hereinafter “Ermantraut”). 
‘678 teaches a device for assaying a sample, comprising: a first plate (claim 236), a second plate (claim 236), spacers (claim 239), and a capture agent (claim 236), wherein:
i. the plates are movable relative to each other into different configurations (claim 236), 
ii. the first plate comprises, on its inner surface, a sample contact area for contacting a sample that contains or is suspected of containing analyte (claim 236), 
iii. the spacers are fixed on respective surfaces of one or both of the plates, the spacers having a predetermined substantially uniform height and a predetermined fixed inter-spacer distance (claim 239), 
iv. the capture agent is immobilized on the sample contact surface of the first plate, wherein the capture agent captures the analyte (claim 236), 
wherein one of the configurations is an open configuration, in which: the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, allowing the sample to be deposited on one or both of the plates (claim 236), and 
wherein another of the configurations is a closed configuration which is configured after the sample is deposited in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer having a uniform thickness that is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (claim 239).

Ermantraut teaches throughout the publication a device for performing assays comprising first and second surfaces (abstract) and more specifically, the reference teaches a porous matrix such as a sponge located between first and second surfaces, the matrix being reversibly compressible and swellable when in contact with liquids (par. 3-5). Further, Ermantraut teaches that the porous matrix can be compressed to release the liquid from the matrix, wherein liquids capable of being stored in the matrix include water, organic or inorganic solutions (par. 48). Furthermore, it would be obvious that when a sponge as taught by Ermantraut is incorporated in the device of ‘678, the spacers would also reduce direct contact between the sponge and the surface of the plate when the sponge is pressed against the plate surface that has spacers.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of ‘678, a porous matrix such as a sponge as taught by Ermantraut placed between the first and second plates because it would have been desirable incorporate additional fluids that can be 
Although ‘678 in view of Ermantraut do not specifically teach a washing configuration is configured when the second plate is separated from the first plate after the closed configuration and in the washing configuration (i) the sponge containing a wash solution is placed on the sample contact area of the first plate, and (ii) the sponge, when pressed, releases the washing solution to the sample contact area, and, when the pressing is relieved, the sponge re-absorbs the wash solution, such limitations are drawn to intended use of the device and therefore the prior art only needs to be capable of performing the recited intended use. So long as the sponge of Ermantraut is capable of containing a wash solution that can be placed on the first plate for a washing configuration, it reads on the claims. ‘678 in view of Ermantraut teach the same structural limitations as recited in the claims as the only structurally active components of the claim are the plates, spacers, sponge, and capture agent of claim parts i-v, therefore the references are considered capable of performing the same intended use.
Claims 284-285 of ‘678 teaches claims 7-8.
Claim 281 of ‘678 teaches claim 13.
Regarding claim 160, ‘678 teaches the fourth power of the inter-spacer-distance (ISD) divided by the thickness of the flexible plate (h) and the Young’s modulus € of the flexible plate, ISD4/(hE), is equal to less than 106 um3/GPa (claim 287) and the thickness of the flexible plate times the Young’s modulus of the flexible plate is in the range 60 to 750 GPA-um (claim 275).

Regarding claims 25-26, ‘678 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and said porous substrate possesses a porosity of 80% (par. 5).
Regarding claim 27, ‘678 in view of Ermantraut teach the device wherein the sponge comprises a porous substrate and the materials of said porous substrate can contain materials such as cellulose, collagen, jute, hemp, and synthetic polymeric fibers or mixtures thereof. Suitable synthetic polymeric fibers include, for example, polyurethane, polyester, and nylon as well as mixtures or combinations thereof. The term “sponge-like structure”, as used herein, refers to flexible, reversibly compressible foams and/or durable elastomers such as foam rubber, foam resin or foamed plastics (e.g. foamed polystyrene), which are also within the scope of the present invention.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the capture agent is protected and can be removed by the sponge because the spacers limit the degree to which the sponge can be pressed; washing away ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the spacers limit the degree to which the sponge is squeezed to protect the capture agent and to cause the capture agent to be removed by the sponge, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Wantanabe in view Ermantraut meets the claimed structural limitations including spacers and would be capable of performing the aforementioned intended uses.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Wantanabe fails to teach use of a sponge nor washing with a sponge. Applicant argues that Ermantraut is silent on washing away unbounded labels outside the sponge. Applicant argues that Ermantraut fails to teach spacers in the sponge area. These arguments are unpersuasive because the rejection is based on the combination of Wantanabe and Ermantraut. Wantanabe teaches spacers. Ermantraunt teaches a sponge. In combination, the device of Wantanable in view of Ermantraut 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641